MEMORANDUM **
Keith Lamont Sims appeals from his guilty-plea conviction and 60-month sentence imposed for conspiracy to make and pass false and fictitious securities, in violation of 18 U.S.C. § 371.
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), counsel for Sims has filed a brief stating there are no grounds for relief, and a motion to withdraw as counsel of record. Sims has not filed a pro se supplemental brief. The government filed notification that it would not file an answering brief.
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83-84, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no grounds for relief. We therefore GRANT counsel’s motion to withdraw and AFFIRM the district court’s judgment.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.